Order entered June 5, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01641-CV

                             GARY M. KORNMAN, Appellant

                                              V.

                       DENNIS S. FAULKNER, TRUSTEE, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-10-08489

                                          ORDER
       The Court has before it appellant’s June 3, 3013 unopposed emergency motion to extend

the briefing deadline and memorandum in support.           The Court GRANTS the motion and

ORDERS that the brief tendered by appellant on June 4, 2013 be timely filed as of today’s date.


                                                     /s/     ELIZABETH LANG-MIERS
                                                             JUSTICE